                 Case: 1:18-cr-00286 Document #: 219 Filed: 08/21/20 Page 1 of 12 PageID #:1295
ILND 245C (Rev. 03/12/2020) Amended Judgment in a Criminal Case                                             (Note: Identify Changes with Asterisks (*))
Sheet 1



                                  UNITED STATES DISTRICT COURT
                                                            Northern District of Illinois
 UNITED STATES OF AMERICA                                                   AMENDED JUDGMENT IN A CRIMINAL CASE
           v.
 DAVID SALGADO                                                              Case Number:       1:18-CR-00286(2)
                                                                            USM Number:        53177-424
 Date of Original Judgment: 7/20/2020
                                                                            Michael John Petro
 (Or Date of Last Amended Judgment)
                                                                            Defendant’s Attorney
 Reason for Amendment:
 ☐ Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))          ☐ Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
 ☐ Reduction of Sentence for Changed Circumstances (Fed. R. Crim.               3583(e))
     P. 35(b))                                                              ☐ Modification of Imposed Term of Imprisonment for Extraordinary
 ☐ Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))          and Compelling Reasons (18 U.S.C. § 3582(c)(1))
 ☒ Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)        ☐   Modification of Imposed Term of Imprisonment for Retroactive
                                                                                Amendment(s) to the Sentencing Guidelines (18 U.S.C. §
                                                                                3582(c)(2))
                                                                            ☐   Direct Motion to District Court Pursuant ☐ 28 U.S.C. § 2255
                                                                                or   ☐ 18 U.S.C. § 3559(c)(7)
                                                                            ☐ Modification of Restitution Order (18 U.S.C. § 3664)
THE DEFENDANT:
  ☐ pleaded guilty to count(s)
  ☐ pleaded nolo contendere to count(s)        which was accepted by the court.
  ☒ was found guilty on count(s) one (1s), two (2s), three (3s), five (5s), and seven (7s) of the Superseding Indictment after a plea of not
guilty.

The defendant is adjudicated guilty of these offenses:
 **Title & Section / Nature of Offense                                                              Offense Ended                   Count
 18 U.S.C. § 371 Conspiracy to Steal Property in the Care, Custody, and Control of the              01/31/2018*                     1s
 Chicago Police Department
 18 U.S.C. § 241 Conspiracy to Violate Fourth Amended Rights of Certain Chicago                     01/31/2018*                     2s
 Residents
 18 U.S.C. § 641 Public Money, Property Or Records                                                  01/31/2018*                     3s
 18 U.S.C. § 1001(a)(2) Making a Materially False Statement to a Federal Agent                      01/31/2018*                     5s
 18 U.S.C. § 1519 Destroying Records With the Intent to Impede an Investigation of Any              01/31/2018*                     7s
 Matter Within the Jurisdiction of the FBI.

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984. Other than the amendments or modifications stated in this judgment, the judgment previously entered shall stand. (See
attachments)
  ☐ The defendant has been found not guilty on count(s)
  ☐ Count(s) «dismissd_counts» dismissed on the motion of the United States.
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                     August 21, 2020
                                                                                     Date of Imposition of Judgment

                                                                                     _____________________________________________
                                                                                     Signature of Judge

                                                                                     Matthew F. Kennelly , United States District Judge
                                                                                     Name and Title of Judge


                                                                                     Date
                 Case: 1:18-cr-00286 Document #: 219 Filed: 08/21/20 Page 2 of 12 PageID #:1296
ILND 245C (Rev. 03/12/2020) Amended Judgment in a Criminal Case                                             (Note: Identify Changes with Asterisks (*))
Sheet 2 – Imprisonment                                                                                                         Judgment – Page 2 of 6
DEFENDANT: DAVID SALGADO
CASE NUMBER: 1:18-CR-00286(2)
                                                                  IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Sixty (60) months as to count one (1s) of the superseding indictment; seventy-one (71) months as to count two (2s) of the superseding
indictment; seventy-one (71) months as to count three (3s) of the superseding indictment; sixty (60) months as to count five (5s) of the
superseding indictment; and seventy-one (71) months as to count seven (7s) of the superseding indictment. Terms of imprisonment are to run
concurrently.

  ☒      The court makes the following recommendations to the Bureau of Prisons: The Court recommends that the defendant be designated
    to FCP Oxford, so that he may have ongoing contact with his family in Chicago, which is important for the defendant’s future positive
    adjustment. The Court recommends that the defendant be designated to an institution where he can participate in the residential drug and
    alcohol abuse program at an appropriate point during his incarceration. Any costs of imprisonment are waived.
  ☐      The defendant is remanded to the custody of the United States Marshal.

  ☐      The defendant shall surrender to the United States Marshal for this district:

            ☐      at         on

       ☐      as notified by the United States Marshal.

       ☒      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            ☒      before 2:00 pm on 12/2/2020.

            ☐      as notified by the United States Marshal.

            ☐      as notified by the Probation or Pretrial Services Office.




                                                                    RETURN

I have executed this judgment as follows: _____________________________________________________________________________
_______________________________________________________________________________________________________________
_______________________________________________________________________________________________________________

Defendant delivered on ___________ to ________________________ at_____________________________, with a certified copy of this
judgment.


                                                                                  __________________________________________
                                                                                  UNITED STATES MARSHAL


                                                                               By ___________________________________________
                                                                                  DEPUTY UNITED STATES MARSHAL
                 Case: 1:18-cr-00286 Document #: 219 Filed: 08/21/20 Page 3 of 12 PageID #:1297
ILND 245C (Rev. 03/12/2020) Amended Judgment in a Criminal Case                                              (Note: Identify Changes with Asterisks (*))
Sheet 3 – Supervised Release                                                                                                    Judgment – Page 3 of 6
DEFENDANT: DAVID SALGADO
CASE NUMBER: 1:18-CR-00286(2)

        MANDATORY CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C § 3583(d)

Upon release from imprisonment, you shall be on supervised release for a term of:
One (1) year as to counts count(s) one (1s), two (2s), three (3s), five (5s), and seven (7s) of the superseding indictment. The terms are to run
concurrently.

           The court imposes those conditions identified below:


During the period of supervised release:

1.       The defendant shall not commit another Federal, State, or local crime.

2.       The defendant shall not unlawfully possess a controlled substance.

3.       The defendant shall cooperate in the collection of a DNA sample.

4.       The defendant shall refrain from any unlawful use of a controlled substance AND submit to one drug test within 15 days of release
on supervised release and at least two periodic tests thereafter, up to 104 periodic tests for use of a controlled substance during each year of
supervised release. [This mandatory condition may be ameliorated or suspended by the court for any defendant if reliable sentencing
information indicates a low risk of future substance abuse by the defendant.]

 DISCRETIONARY CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C § 3563(b) AND
                                18 U.S.C § 3583(d)
Discretionary Conditions — The court orders that you abide by the following conditions during the term of supervised release because such
conditions are reasonably related to the factors set forth in § 3553(a)(1) and (a)(2)(B), (C), and (D); such conditions involve only such
deprivations of liberty or property as are reasonably necessary for the purposes indicated in § 3553 (a)(2) (B), (C), and (D); and such
conditions are consistent with any pertinent policy statement issued by the Sentencing Commission pursuant to 28 U.S.C. 994a.
The court imposes those conditions identified below:

During the period of supervised release:

1. The defendant shall seek, and work conscientiously at, lawful employment or, if you are not gainfully employed, you shall pursue
conscientiously a course of study or vocational training that will equip you for employment.

2. The defendant shall refrain from engaging in the following occupation, business, or profession bearing a reasonably direct relationship to
the conduct constituting the offense, or engage in the following specified occupation, business, or profession only to a stated degree or under
stated circumstances; (if checked yes, please indicate restriction(s)) Police Officer.

3. The defendant shall not knowingly meet or communicate with any person whom you know to be engaged, or planning to be engaged, in
criminal activity.

4. The defendant shall refrain from excessive use of alcoholic beverages (defined as having a blood alcohol concentration of .08 or higher)
and shall refrain from any use of a controlled substance, as defined in section 102 of the Controlled Substances Act, 21 U.S.C. § 802, without
a prescription from a licensed medical practitioner.

5.   The defendant shall not possess a firearm, destructive device, or other dangerous weapon.

6. The defendant you shall participate, at the direction of a probation officer, in a substance abuse treatment program, which may include
urine testing up to a maximum of 104 tests per year.

7. The defendant shall not knowingly leave the federal judicial district in which the defendant is being supervised without the permission of
the court or probation officer.

8. The defendant shall permit a probation officer to visit the defendant at any reasonable time at home or any other reasonable location
specified by the probation officer. The defendant shall permit confiscation of any contraband observed in plain view of the probation officer.
                 Case: 1:18-cr-00286 Document #: 219 Filed: 08/21/20 Page 4 of 12 PageID #:1298
ILND 245C (Rev. 03/12/2020) Amended Judgment in a Criminal Case                                              (Note: Identify Changes with Asterisks (*))
Sheet 3 – Supervised Release                                                                                                    Judgment – Page 4 of 6
DEFENDANT: DAVID SALGADO
CASE NUMBER: 1:18-CR-00286(2)


9. The defendant shall notify the probation officer within 72 hours after becoming aware of any change or planned change in the defendant's
employer, workplace, or residence.

10. The defendant shall notify the probation officer within 72 hours after being arrested, charged with a crime, or questioned by a law
enforcement officer.



SPECIAL CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C. 3563(b)(22) and 3583(d)
The court imposes those conditions identified below:

During the term of supervised release:


1. The defendant shall, if unemployed after the first 60 days of supervision, or if unemployed for 60 days after termination or lay-off from
employment, perform at least 20 hours of community service per week at the direction of the U.S. Probation Office until gainfully employed.
The amount of community service shall not exceed 200 hours.

2. The defendant shall not incur new credit charges or open additional lines of credit without the approval of a probation officer unless you
are in compliance with the financial obligations imposed by this judgment.

3. The defendant shall provide a probation officer with access to any requested financial information necessary to monitor compliance with
conditions of supervised release.

4. The defendant shall within 72 hours of any significant change in your economic circumstances that might affect your ability to pay
restitution, fines, or special assessments, you must notify the probation officer of the change.

5. The defendant shall file accurate income tax returns and pay all taxes, interest and penalties as required by law.

6. The defendant shall pay to the Clerk of the Court any financial obligation ordered herein that remains unpaid at the commencement of the
term of supervised release, at a rate of not less than 10% of the total of your gross earnings minus federal and state income tax withholdings.

7. The defendant shall not enter into any agreement to act as an informer or special agent of a law enforcement agency without the
permission of the court.
                 Case: 1:18-cr-00286 Document #: 219 Filed: 08/21/20 Page 5 of 12 PageID #:1299
ILND 245C (Rev. 03/12/2020) Amended Judgment in a Criminal Case                                                     (Note: Identify Changes with Asterisks (*))
Sheet 5 – Criminal Monetary Penalties                                                                                                  Judgment – Page 5 of 6
DEFENDANT: DAVID SALGADO
CASE NUMBER: 1:18-CR-00286(2)
                                             CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                            Assessment                 Restitution           Fine                   AVAA Assessment*            JVTA Assessment**
 TOTALS                                    $500.00             $4,200.00                    $.00                 $.00                          $.00


  ☐      The determination of restitution is deferred until           . An Amended Judgment in a Criminal Case (AO 245C) will be entered after
         such determination.

  ☒      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

   Restitution of $4,200.00 jointly and severally with co-defendant Xavier Elizondo (18 cr 286-1) to:
    Federal Bureau of Investigation
    Attn: Financial Management
    2111 W. Roosevelt Rd.
    Chicago IL, 60608

       ☐        Restitution amount ordered pursuant to plea agreement $

       ☐        The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
                the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
                subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
       ☒        The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                  ☒ the interest requirement is waived for the restitution.
                  ☐ the interest requirement for the              is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after September
13, 1994, but before April 23, 1996.
                 Case: 1:18-cr-00286 Document #: 219 Filed: 08/21/20 Page 6 of 12 PageID #:1300
ILND 245C (Rev. 03/12/2020) Amended Judgment in a Criminal Case                                                    (Note: Identify Changes with Asterisks (*))
Sheet 6 – Schedule of Payments                                                                                                        Judgment – Page 6 of 6
DEFENDANT: DAVID SALGADO
CASE NUMBER: 1:18-CR-00286(2)

                                                     SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A         ☒ Lump sum payment of $ 4,700.00 due immediately.

                 ☐      balance due not later than           , or

                 ☒      balance due in accordance with            ☐ C,   ☐ D,     ☐ E, or      ☐ F below; or

B         ☐ Payment to begin immediately (may be combined with                ☐ C,     ☐ D, or      ☐ F below); or

C         ☐ Payment in equal              (e.g. weekly, monthly, quarterly) installments of $          over a period of          (e.g., months or years), to
               commence            (e.g., 30 or 60 days) after the date of this judgment; or

D         ☐ Payment in equal              (e.g. weekly, monthly, quarterly) installments of $          over a period of          (e.g., months or years), to
               commence            (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or

E         ☐ Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from imprisonment.
               The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F         ☒ Special instructions regarding the payment of criminal monetary penalties: Any financial obligations imposed by the judgment
in this case are due immediately. Any such obligations that remain unpaid when defendant's term of supervised release commences in an
amount that is at least 10% of the total of the defendant’s gross earnings minus federal and state income tax withholdings.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

    ☒ Joint and Several

Case Number                                      Total Amount                   Joint and Several          Corresponding Payee, if
Defendant and Co-Defendant Names                                                Amount                     Appropriate
(including defendant number)

David Salgado (18 cr 286-2)                                                     $4,200.00                  Federal Bureau of Investigation
Xavier Elizondo (18 cr 286-1)                                                   $4,200.00                  Federal Bureau of Investigation


**See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate.**

    ☐ The defendant shall pay the cost of prosecution.

    ☐ The defendant shall pay the following court cost(s):

    ☐ The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
                Case: 1:18-cr-00286 Document #: 219 Filed: 08/21/20 Page 7 of 12 PageID #:1301



                                 UNITED STATES DISTRICT COURT
                                                          Northern District of Illinois

                                                                            )
              UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                                                            )
                                  v.                                        )
                                                                            )
                       DAVID SALGADO                                               Case Number:             1:18-CR-00286(2)
                                                                            )
                                                                            )      USM Number:              53177-424
                                                                            )
                                                                            )
                                                                            )
                                                                                   Michael John Petro
                                                                            )      Defendant’s Attorney


THE DEFENDANT:
☐ pleaded guilty to count(s)
☐ pleaded nolo contendere to count(s)        which was accepted by the court.
☒ was found guilty on count(s) one (1s), two (2s), three (3s), five (5s), and seven (7s) of the Superseding Indictment after a plea of not
guilty.

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                      Offense Ended        Count
 18 U.S.C. § 371 Conspiracy to Steal Property in the Care, Custody, and Control of the Chicago Police     01/31/2019           1s
 Department
 18 U.S.C. § 241 Conspiracy to Violate Fourth Amended Rights of Certain Chicago Residents                 01/31/2019           2s
 18 U.S.C. § 641 Public Money, Property Or Records                                                        01/31/2019           3s
 18 U.S.C. § 1001(a)(2) Making a Materially False Statement to a Federal Agent                            01/31/2019           5s
 18 U.S.C. § 1519 Destroying Records With the Intent to Impede an Investigation of Any Matter             01/31/2019           7s
 Within the Jurisdiction of the FBI.


The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.
☐ The defendant has been found not guilty on count(s)
☐ Count(s)      dismissed on the motion of the United States.
It is ordered that the defendant must notify the United States Attorney for this District within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances.

                                                                                       July 15, 2020
                                                                                       Date of Imposition of Judgment

                                                                                       _______________________________________________
                                                                                       Signature of Judge
                                                                                       Matthew F. Kennelly, United States District Judge

                                                                                       Name and Title of Judge

                                                                                       _______________________________________________
                                                                                       Date
                  Case: 1:18-cr-00286 Document #: 219 Filed: 08/21/20 Page 8 of 12 PageID #:1302
ILND 245B (Rev. 03/12/2020) Judgment in a Criminal Case
Sheet 2 – Imprisonment                                                                                                         Judgment – Page 2 of 6
DEFENDANT: DAVID SALGADO
CASE NUMBER: 1:18-CR-00286(2)
                                                            IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Sixty (60) months as to count one (1s) of the superseding indictment; seventy-one (71) months as to count two (2s) of the superseding
indictment; seventy-one (71) months as to count three (3s) of the superseding indictment; sixty (60) months as to count five (5s) of the
superseding indictment; and seventy-one (71) months as to count seven (7s) of the superseding indictment. Terms of imprisonment are to run
concurrently.

☒         The court makes the following recommendations to the Bureau of Prisons: The Court recommends that the defendant be designated
     to FCP Oxford, so that he may have ongoing contact with his family in Chicago, which is important for the defendant’s future positive
     adjustment. The Court recommends that the defendant be designated to an institution where he can participate in the residential drug and
     alcohol abuse program at an appropriate point during his incarceration. Any costs of imprisonment are waived.
☐         The defendant is remanded to the custody of the United States Marshal.

☐         The defendant shall surrender to the United States Marshal for this district:

          ☐         at         on

     ☐         as notified by the United States Marshal.

     ☒         The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          ☐         before 2:00 pm on 12/2/2020

          ☐         as notified by the United States Marshal.

          ☐         as notified by the Probation or Pretrial Services Office.




                                                                   RETURN

I have executed this judgment as follows: _____________________________________________________________________________
_______________________________________________________________________________________________________________
_______________________________________________________________________________________________________________

Defendant delivered on ___________ to ________________________ at_____________________________, with a certified copy of this
judgment.


                                                                                   __________________________________________
                                                                                   UNITED STATES MARSHAL


                                                                                By ___________________________________________
                                                                                   DEPUTY UNITED STATES MARSHAL
                  Case: 1:18-cr-00286 Document #: 219 Filed: 08/21/20 Page 9 of 12 PageID #:1303
ILND 245B (Rev. 03/12/2020) Judgment in a Criminal Case
Sheet 6 – Schedule of Payments                                                                                              Judgment – Page 3 of 6
DEFENDANT: DAVID SALGADO
CASE NUMBER: 1:18-CR-00286(2)

        MANDATORY CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C § 3583(d)

Upon release from imprisonment, you shall be on supervised release for a term of:
One (1) year as to counts count(s) one (1s), two (2s), three (3s), five (5s), and seven (7s) of the superseding indictment. The terms are to run
concurrently.

           The court imposes those conditions identified below:


During the period of supervised release:

1. The defendant shall not commit another Federal, State, or local crime.

2. The defendant shall not unlawfully possess a controlled substance.

3. The defendant shall cooperate in the collection of a DNA sample.

4. The defendant shall refrain from any unlawful use of a controlled substance AND submit to one drug test within 15 days of release on
supervised release and at least two periodic tests thereafter, up to 104 periodic tests for use of a controlled substance during each year of
supervised release. [This mandatory condition may be ameliorated or suspended by the court for any defendant if reliable sentencing
information indicates a low risk of future substance abuse by the defendant.]

 DISCRETIONARY CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C § 3563(b) AND
                                18 U.S.C § 3583(d)
Discretionary Conditions — The court orders that you abide by the following conditions during the term of supervised release because such
conditions are reasonably related to the factors set forth in § 3553(a)(1) and (a)(2)(B), (C), and (D); such conditions involve only such
deprivations of liberty or property as are reasonably necessary for the purposes indicated in § 3553 (a)(2) (B), (C), and (D); and such
conditions are consistent with any pertinent policy statement issued by the Sentencing Commission pursuant to 28 U.S.C. 994a.
The court imposes those conditions identified below:

During the period of supervised release:

1. The defendant shall seek, and work conscientiously at, lawful employment or, if you are not gainfully employed, you shall pursue
conscientiously a course of study or vocational training that will equip you for employment.

2. The defendant shall refrain from engaging in the following occupation, business, or profession bearing a reasonably direct relationship to
the conduct constituting the offense, or engage in the following specified occupation, business, or profession only to a stated degree or under
stated circumstances; (if checked yes, please indicate restriction(s)) Police Officer.

3. The defendant shall not knowingly meet or communicate with any person whom you know to be engaged, or planning to be engaged, in
criminal activity.

4. The defendant shall refrain from excessive use of alcoholic beverages (defined as having a blood alcohol concentration of .08 or higher)
and shall refrain from any use of a controlled substance, as defined in section 102 of the Controlled Substances Act, 21 U.S.C. § 802, without
a prescription from a licensed medical practitioner.

5. The defendant shall not possess a firearm, destructive device, or other dangerous weapon.

6. The defendant you shall participate, at the direction of a probation officer, in a substance abuse treatment program, which may include
urine testing up to a maximum of 104 tests per year.

7. The defendant shall not knowingly leave the federal judicial district in which the defendant is being supervised without the permission of
the court or probation officer.

8. The defendant shall permit a probation officer to visit the defendant at any reasonable time at home or any other reasonable location
specified by the probation officer. The defendant shall permit confiscation of any contraband observed in plain view of the probation officer.
                 Case: 1:18-cr-00286 Document #: 219 Filed: 08/21/20 Page 10 of 12 PageID #:1304
ILND 245B (Rev. 03/12/2020) Judgment in a Criminal Case
Sheet 6 – Schedule of Payments                                                                                            Judgment – Page 4 of 6
DEFENDANT: DAVID SALGADO
CASE NUMBER: 1:18-CR-00286(2)

9. The defendant shall notify the probation officer within 72 hours after becoming aware of any change or planned change in the defendant's
employer, workplace, or residence.

10. The defendant shall notify the probation officer within 72 hours after being arrested, charged with a crime, or questioned by a law
enforcement officer.


SPECIAL CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C. 3563(b)(22) and 3583(d)
The court imposes those conditions identified below:

During the term of supervised release:


1. The defendant shall, if unemployed after the first 60 days of supervision, or if unemployed for 60 days after termination or lay-off from
employment, perform at least 20 hours of community service per week at the direction of the U.S. Probation Office until gainfully employed.
The amount of community service shall not exceed 200 hours.

2. The defendant shall not incur new credit charges or open additional lines of credit without the approval of a probation officer unless you
are in compliance with the financial obligations imposed by this judgment.

3. The defendant shall provide a probation officer with access to any requested financial information necessary to monitor compliance with
conditions of supervised release.

4. The defendant shall within 72 hours of any significant change in your economic circumstances that might affect your ability to pay
restitution, fines, or special assessments, you must notify the probation officer of the change.

5. The defendant shall file accurate income tax returns and pay all taxes, interest and penalties as required by law.

6. The defendant shall pay to the Clerk of the Court any financial obligation ordered herein that remains unpaid at the commencement of the
term of supervised release, at a rate of not less than 10% of the total of your gross earnings minus federal and state income tax withholdings.

7. The defendant shall not enter into any agreement to act as an informer or special agent of a law enforcement agency without the permission
of the court.
                 Case: 1:18-cr-00286 Document #: 219 Filed: 08/21/20 Page 11 of 12 PageID #:1305
ILND 245B (Rev. 03/12/2020) Judgment in a Criminal Case
Sheet 6 – Schedule of Payments                                                                                                     Judgment – Page 5 of 6
DEFENDANT: DAVID SALGADO
CASE NUMBER: 1:18-CR-00286(2)

                                              CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                            Assessment                    Restitution           Fine                    AVAA Assessment*       JVTA Assessment**
 TOTALS                                     $500.00               $4,200.00                   $.00                   $.00                     $.00


 ☐      The determination of restitution is deferred until  . An Amended Judgment in a Criminal Case (AO 245C) will be entered after such
        determination.
 ☒      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
        otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
        victims must be paid before the United States is paid.

             Restitution of $4,200.00 jointly and severally with co-defendant Xavier Elizondo (18 cr 286-1) to:

             Federal Bureau of Investigation
             Attn: Financial Management
             2111 W. Roosevelt Rd.
             Chicago IL, 60608




      ☐           Restitution amount ordered pursuant to plea agreement $

      ☐           The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
                  before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet
                  6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
      ☒           The court determined that the defendant does not have the ability to pay interest and it is ordered that:
                  ☒               the interest requirement is waived for the restitution.

                  ☐               the interest requirement for the            is modified as follows:

      ☐           The defendant’s non-exempt assets, if any, are subject to immediate execution to satisfy any outstanding restitution or fine
                  obligations.

      * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
      ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
      *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
      September 13, 1994, but before April 23, 1996.
                 Case: 1:18-cr-00286 Document #: 219 Filed: 08/21/20 Page 12 of 12 PageID #:1306
ILND 245B (Rev. 03/12/2020) Judgment in a Criminal Case
Sheet 6 – Schedule of Payments                                                                                             Judgment – Page 6 of 6
DEFENDANT: DAVID SALGADO
CASE NUMBER: 1:18-CR-00286(2)

                                                      SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A      ☒       Lump sum payment of $4,700.00 due immediately.

               ☐         balance due not later than        , or

               ☒         balance due in accordance with ☐ C, ☐ D, ☐ E, or ☐ F below; or


B      ☐       Payment to begin immediately (may be combined with ☐ C, ☐ D, or ☐ F below); or

C      ☐       Payment in equal         (e.g. weekly, monthly, quarterly) installments of $      over a period of        (e.g., months or years), to
               commence         (e.g., 30 or 60 days) after the date of this judgment; or

D      ☐       Payment in equal         (e.g. weekly, monthly, quarterly) installments of $       over a period of       (e.g., months or years), to
               commence         (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or

E      ☐       Payment during the term of supervised release will commence within         (e.g., 30 or 60 days) after release from imprisonment.
               The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F       ☒ Special instructions regarding the payment of criminal monetary penalties: Any financial obligations imposed by the judgment
in this case are due immediately. Any such obligations that remain unpaid when defendant's term of supervised release commences in an
amount that is at least 10% of the total of the defendant’s gross earnings minus federal and state income tax withholdings.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

☒      Joint and Several

Case Number                                        Total Amount           Joint and Several          Corresponding Payee, if
Defendant and Co-Defendant Names                                          Amount                     Appropriate
(including defendant number)

     David Salgado (18 cr 286-2)                                          $4,200.00                  Federal Bureau of Investigation

Xavier Elizondo (18 cr 286-1)                                             $4,200.00                  Federal Bureau of Investigation

**See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate.**

☐      The defendant shall pay the cost of prosecution.

☐      The defendant shall pay the following court cost(s):

☐      The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
